Filed 5/2/14 P. v. Kinney CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B250044

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA060789)
         v.

JUAN DEVON KINNEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Jack P.
Hunt, Judge. Affirmed.
         Law Office of Jerome J. Haig, Jerome J. Haig, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant Juan Devon Kinney pled guilty to one count of possession of a
controlled substance (cocaine) in violation of Health and Safety Code section 11350,
subdivision (a) and one count of possession of a smoking device in violation of Health
and Safety section 11364, pursuant to a negotiated plea agreement. On February 25,
2003, appellant was granted a deferred entry of judgment pursuant to Penal Code section
1001.2 in lieu of formal probation.
       On August 25, 2003, the probation department informed the court that appellant
had been expelled from his drug treatment program and had been arrested for battery, and
so was not in compliance with the terms of his deferred entry. The court terminated
appellant’s grant of deferred entry, reinstated criminal proceedings and issued a warrant
for appellant’s arrest.
       About ten years later, on April 30, 2013, appellant appeared on the bench warrant.
On May 22, 2013, appellant admitted his violation. A sentencing hearing followed.
Counsel for appellant told the court she believed appellant had “extra credits on the ten-
year sentence imposed in another case in San Bernardino. The trial court pointed out that
the custody was not related to this case. Appellant had previously told counsel that he
wanted to be sentenced immediately, without pursuing the time credit issues. Appellant
was sentenced to the mid-term of two years in state prison. Thereafter, appellant was
transferred in custody to Ohio for outstanding warrants.


                                            Facts
       Appellant was arrested on February 22, 2003 by officers of the Pomona Police
Department for being in possession of rock cocaine. Appellant pled guilty before a
preliminary hearing was held in this matter. More than ten years passed between the
initial grant of deferred judgment and appellant’s appearance in court on the 2003
warrant. The record in this case was not available to the trial court at the time of
sentencing. The Los Angeles County Probation Department attempted, without success,
to obtain the crime reports. Thus, no details of appellant’s offenses are available.



                                              2
                                       Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant's counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On December 28, 2013, we sent a notice to appellant’s last known address in
Ohio, advising him he had 30 days in which to personally submit any contentions or
issues which he wished us to consider. This notice was returned as undeliverable. No
response has been received from appellant to date.
       We have examined the entire record and are satisfied appellant's attorney has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)
                                       Disposition
       The judgment is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           MINK, J.*


We concur:




TURNER, P. J.                                                 KRIEGLER, J.




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            3